 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                     CASE NO. 17CR2200 WQH
11                                  Plaintiff,     ORDER
          vs.
12
     NEIL VETTURELLI,
13
                                  Defendant.
14
15 HAYES, Judge:
16         The matter before the Court is the motion for judicial recommendation
17 concerning length of RRC and direct home confinement filed by Defendant Neil
18 Vetturelli. (ECF No. 48).
19         On April 19, 2018, this Court sentenced the Defendant to serve a term of
20 imprisonment of 15 months on two counts of distribution of cocaine in violation of 21
21 U.S.C. § 841 (a)(1) (ECF No. 37). The Court ordered Defendant to self-surrender on
22 or before June 1, 2018. Defendant moves the Court to recommend that the Bureau of
23 Prisons afford the Defendant at least 9 months of his remaining sentence on direct home
24 confinement placement.
25         “The Bureau of Prisons shall designate the place of the prisoner’s imprisonment.”
26 18 U.S.C. § 3621(b). The Bureau of Prisons is directed to consider “any statement by
27 the court that imposed the sentence – recommending a type of penal or correctional
28 facility as appropriate.” 18 U.S.C. § 3621(b)(4)(B). At the time of sentencing, the

                                                 -1-                             17CR2200 WQH
 1 Court recommended designation on the Western Region as close to San Diego as
 2 possible and participation in the Residential Drug Abuse Program.
 3        The Court has no authority to make any additional recommendation at this stage
 4 in the proceedings.      In addition. The Court declines to make any further
 5 recommendation to the Bureau of Prisons as to the type of correctional facility
 6 appropriate.
 7        IT IS HEREBY ORDERED that the motion for judicial recommendation
 8 concerning length of RRC and direct home confinement (ECF No. 48) is denied.
 9 DATED: December 17, 2018
10
                                           WILLIAM Q. HAYES
11                                         United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -2-                               17CR2200 WQH
